DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 10 and 20-28 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 04/16/2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 2003/0082116 filed by Badejo et al., published 05/01/2003.

Badejo teaches adhesive compositions with wound healing properties (see entire document, including page 1, paragraph 0002). The composition contains at least one stabilizer that can be an herbal extract, a beta-hydroxycarboxylic acid, or mixtures thereof (page 8, claim 1). A preferred herbal extract is a curcumin derivative, and suitable curcumin derivatives include tetrahydrocurcumin, demethoxycurcumin, bisdemethoxycurcumin, and mixtures thereof (page 3, paragraph 0024; cf. claim 25 and parts (a) and (b) of claim 20; the Examiner notes that demethoxycurcumin and bisdemethoxycurcumin occur naturally in turmeric and can, therefore, be interpreted as “turmeric extracts”). A preferred beta-hydroxycarboxylic acid is salicylic acid (page 3, paragraph 0025; cf. part (c) of claim 20). The amount of the herbal extracts may range from about 0.0001% to about 1% by weight, and the hydroxycarboxylic acid is preferably present from about 0.5% to about 20% by weight (page 3, paragraph 0030; cf. claims 20-22; the concentration ranges for herbal extract and hydroxycarboxylic acid overlap with the concentration ranges recited in instant claims 20-22 for tetrahydrocurcumin and salicylic acid, thus providing a prima facie case of obviousness [see MPEP § 2144.05 (I)]). Compositions of the invention may be applied topically for various medical applications, including dressing burns, abrasions, chafed, and raw skin (page 5, paragraph 0042; cf. claim 10; the Examiner notes that all of the cited injuries will involve dermal inflammation to at least some degree). The composition may include thickeners (page 6, paragraph 0051; cf. claim 23).

However, Badejo does not explicitly teach an embodiment of a composition containing tetrahydrocurcumin, demethoxycurcumin/bisdemethoxycurcumin, and salicylic acid in the amounts recited in instant claims 20-22.

While Badejo does not explicitly teach an embodiment of a composition containing tetrahydrocurcumin, demethoxycurcumin/bisdemethoxycurcumin, and salicylic acid in the amounts recited in instant claims 20-22, it would have been obvious to one of ordinary skill in the art to make such a composition based on the teachings of Badejo because Badejo suggests combining all of these ingredients into a single composition in amounts that overlap with the instantly claimed amounts. One of ordinary skill in the art would have a reasonable expectation that combining tetrahydrocurcumin, demethoxycurcumin, bisdemethoxycurcumin, and salicylic acid as suggested by Badejo in the amounts suggested by Badejo would successfully result in the production of a composition that can dress burns, abrasions, chafed, and raw skin.
Therefore, claims 10, 20-23, and 25 are rendered obvious by Badejo and are rejected under 35 U.S.C. 103.

Claims 10 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 2003/0082116 filed by Badejo et al., published 05/01/2003, in view of Sullivan et al., Food Chem. Toxicol. 72: 40-50 (2014; cited on the IDS filed 04/16/2021).

As discussed above, claims 10, 20-23, and 25 are rendered obvious by Badejo. In addition, Badejo teaches that the wound healing composition can contain thixotropic agents and thickeners (page 5, paragraph 0050; cf. claim 24; the Examiner notes that thixotropic agents and thickeners can be interpreted as “gelling agents”) and that it is beneficial to optimize the efficacy of compositions by increasing percutaneous absorption (page 3, paragraph 0027). However, Badejo does not teach the inclusion of Transcutol as recited in instant claim 24.

Sullivan teaches that Transcutol has a long history of safe use as a solvent in many products, including cosmetics (see entire document, including page 41, left column, paragraph 1). Transcutol is an effective solubilizer for topical pharmaceuticals and modifies the skin penetration properties of active ingredients, allowing enhanced local absorption of drugs (page 41, right column, paragraph 3; cf. claim 24).

While Badejo does not explicitly teach the inclusion of thixotropic agents and thickeners (i.e., gelling agents as recited in instant claim 24) in the wound healing composition containing tetrahydrocurcumin, curcuminoids, and salicylic acid rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Badejo suggests their inclusion. While Badejo does not teach the inclusion of Transcutol as recited in instant claim 24 in the wound healing composition containing tetrahydrocurcumin, curcuminoids, salicylic acid and gelling agents rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Badejo teaches that it is beneficial to optimize the efficacy of compositions by increasing percutaneous absorption and because Sullivan teaches that Transcutol has a long history of safe use in cosmetics and enhances the local absorption of drugs applied topically. One of ordinary skill in the art would have a reasonable expectation that including the Transcutol of Sullivan in the composition of Badejo would successfully enhance the local absorption of the active agents in the composition of Badejo.
Therefore, claims 10 and 20-25 are rendered obvious by Badejo in view of Sullivan and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 and 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10835584. Although the claims at issue are not identical, they are not patentably distinct from each other because the system of compositions recited in the claims of ‘584 includes more elements than in the instant claims. As such, the instantly recited claims are ‘anticipated by’ the claims of ‘584 and are rejected on the ground of nonstatutory double patenting.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/18/2022